___________

                                    No. 95-3264
                                    ___________

Dorothy Lewis,                            *
                                          *   Appeal from the United States
              Appellant,                  *   District Court for the
                                          *   Western District of Missouri.
     v.                                   *
                                          *           [UNPUBLISHED]
Fred Gibbs,                               *
                                          *
              Appellee.                   *


                                    ___________

                     Submitted:     March 26, 1996

                           Filed:   April 10, 1996

                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Dorothy Lewis appeals the district court's1 dismissal with prejudice
of her action against Fred Gibbs.      We deny Lewis's motion to strike Gibbs's
appellate brief.     Having carefully reviewed the record and the parties'
briefs, we conclude the judgment of the district court was correct.


     Accordingly, we affirm.        See 8th Cir. R. 47B.




     1
      The Honorable D. Brook Bartlett, Chief Judge, United States
District Court for the Western District of Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-